Citation Nr: 1756605	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-40 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) status-post jaw surgery.

2.  Entitlement to an initial compensable rating for status-post reconstructive surgery, mandible with residual numbness, left side.

3.  Entitlement to a rating in excess of 10 percent for status-post reconstructive surgery, mandible with residual numbness, right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1997 to July 2002 and from March 2003 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of this hearing is of record.

In March 2016, the Board, in pertinent part, remanded the current appellate claims for further development to include new examinations of the service-connected TMJ, and bilateral mandible numbness.  Such examinations were accomplished in March 2017, and all other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.  




FINDINGS OF FACT

1.  The record does not reflect the Veteran's service-connected TMJ is manifested by inter-incisal range of motion limited to 21 to 30 mm, even when taking into account his complaints of pain.

2.  The competent and credible evidence of record reflects the Veteran's service-connected mandible numbness of the right and left sides are both manifested by moderate incomplete paralysis.

3.  The record does not reflect that the service-connected right or left sided mandible numbness is manifested by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for TMJ status-post jaw surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.150, Diagnostic Code 9905 (2017).

2.  The criteria for an initial compensable rating of no more than 10 percent for status-post reconstructive surgery, mandible with residual numbness, left side are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8205 (2017).

3.  The criteria for a rating in excess of 10 percent for status-post reconstructive surgery, mandible with residual numbness, right side are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8205 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - TMJ

The Veteran's service-connected TMJ is evaluated under Diagnostic Code 9905, which provides that limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm.  38 C.F.R. § 4.150.

The Board also notes that the record, including the Veteran's own credible contentions, reflect his TMJ is manifested by pain.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Board must find that the record does not reflect the Veteran's service-connected TMJ is manifested by inter-incisal range of motion limited to 21 to 30 mm, even when taking into account his complaints of pain.  For example, a July 2009 found that his maximum opening was 40 mm with pain.  Further, the examiner stated the Veteran had normal range of motion of motion lower limit, but he did experience pain at the opening of 40 mm.  A subsequent November 2010 VA examination noted that his inter-incisal opening was 50 mm.  Moreover, the examiner stated that multiple opening and closing cycles caused no pain, dysfunction, or decreased range of motion.  Thereafter, a June 2011 VA examination noted that his inter-incisal opening was 45 mm.  Although multiple opening and closing cycles did cause some discomfort, they did not cause decreased range of motion.  His inter-incisal opening was noted as being 44mm in January 2017, and there is evidence it was also noted as 40mm that same month.  VA treatment records dated in July and August 2016 indicate the inter-incisal was 45 mm.  The most recent VA examination of March 2017 also found the inter-incisal was 45 mm, with pain noted on exam on rest/non-movement.  However, there was no additional loss of motion after repetitive testing.  The examiner further noted that passive range of motion was the same as active; and there was no evidence of pain when joints were used in non-weight bearing.  

The Board notes the Veteran is competent to describe symptoms such as pain and resulting limitation of motion due to his service-connected TMJ, and provided testimony to that effect at his November 2015 hearing.  However, he also indicated he did not know the exact measurement of such.

Nothing in the other evidence of record, to include the medical treatment records, documents the Veteran's TMJ symptoms have resulted in inter-incisal range of motion being limited to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 9905, to include during flare-ups.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected TMJ, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Therefore, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Mandible Numbness

The Veteran's service-connected mandible numbness of the right and left sides, status-post surgery residuals, are evaluated pursuant to Diagnostic Code 8205, for paralysis of the fifth (trigeminal) cranial nerve.  Under this Code, a 10 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 50 percent rating is warranted for complete paralysis.  Further, a Note following the Code states that the rating is dependent upon the relative degree of sensory manifestation or motor loss.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  

In this case, the Board notes that the record reflects recurrent complaints of numbness and incomplete paralysis of both sides of the mandible.  For example, the July 2009 VA examination noted paresthesias of the lower lip and chip with altered sensation of the lower anterior teeth and gums; as well as pain to extreme numbness.  The June 2011 VA examination noted paresthesia of the third division trigeminal nerve bilaterally of the lower lip.  The Veteran also described his facial numbness at the November 2015 hearing.  Further, the most recent March 2017 VA examination noted symptoms of mild intermittent pain, paresthesias and/or dysesthesias, and numbness bilaterally; and all at the mid-face area.  

The Board notes that it does not appear the 2009 or 2011 VA examination provided much detail regarding the extent of the Veteran's incomplete paralysis for the right or left-sided mandible numbness; nor does it appear he provided extensive testimony on this matter at his November 2015 hearing.  Nevertheless, the March 2017 VA examiner found that both the right and left sides were manifested by moderate incomplete paralysis.  Although the Board is not bound by the VA examiner's description, it is competent medical evidence that must be taken into consideration.  Moreover, the Board finds it is consistent with the other evidence of record.  Thus, the Veteran's left-sided mandible numbness is entitled to a compensable rating of at least 10 percent under Diagnostic Code 8205.  Such a rating is already in effect for the right side.  See 38 C.F.R. §§ 4.3, 4.7.

Regarding the issue of whether a rating in excess of 10 percent is warranted for the right and/or left-sided mandible numbness, the Board finds that neither side is manifested by severe incomplete paralysis.  For example, the reported symptomatology at the March 2017 were noted as being of a mild nature.  Moreover, muscle strength testing of the cranial nerves were all normal.  In addition, sensory evaluation to light touch for facial sensation was decreased at the mid-face bilaterally, but not absent.  Further, no impairment was noted at the upper face and forehead, or the lower face, at this examination.  The Board also finds that nothing in the other evidence of record, to include the medical treatment records, supports a finding of severe incomplete paralysis.

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected mandible numbness of the right and/or left sides, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  


ORDER

A rating in excess of 10 percent for TMJ status-post jaw surgery is denied.

An initial compensable rating of no more than 10 percent for status-post reconstructive surgery, mandible with residual numbness, left side is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for status-post reconstructive surgery, mandible with residual numbness, right side is denied.







____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


